Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed 03/24/2021 has been entered.

Response to Arguments
Applicant’s arguments filed 03/24/2021 have been fully considered but are moot in view of the new grounds of rejection presented herein.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 1, applicant's recitation of “obtaining sensor data from a plurality of physical nodes comprising orbital satellite nodes or aircraft nodes distributed over a geographic region” would have been unclear to one of ordinary skill in the art. The claim is obfuscated such that one of ordinary skill in the art would not know from the claim terms what steps are encompassed by the claims. For example, it is unclear whether there is any step of the method performed by the orbital satellite nodes or aircraft nodes or whether the language directed to the orbital satellite nodes or aircraft is outside the scope of the method as the language is couched within a step which describes “obtaining sensor data”. To overcome the rejection applicant should 1) positively recite a step performed by the satellite nodes or aircraft nodes; or 2) cancel the language directed to the satellite nodes or aircraft nodes. For purposes of applying prior art and/or claim interpretation the claim language directed to the satellite nodes and/or aircraft nodes will be afforded little patentable weight. 
Regarding claim 10, applicant's recitation of “obtaining sensor data from a plurality of physical nodes comprising orbital satellite nodes or aircraft nodes distributed over a geographic region” would have been unclear to one of ordinary skill in the art. The claim is obfuscated such that one of ordinary skill in the art would not know from the claim terms what structure and/or functions are encompassed by the claims. For example, it is unclear whether the orbital satellite 
Regarding claim 19, applicant’s recitation of “storing sensor data in storage locations according to metadata generated to indicate traits determined for the sensor data, the traits comprising identifiers for objects of interest identified in the sensor data, sensor types that obtained the sensor data, times corresponding to capture of the sensor data, and physical locations within a geographic region corresponding to ones of a plurality of physical nodes that obtained the sensor data, wherein the plurality of physical nodes comprise orbital satellite nodes or aircraft nodes distributed over the geographic region” would have been unclear to one of ordinary skill in the art. It is unclear whether the generation step is a step of the method as it is couched within the storing step. The claim is obfuscated such that one of ordinary skill in the art would not know from the claim terms what steps are encompassed by the method. To overcome the rejection application should 1) positively recite a generation step; or 2) cancel the language directed to the generation. For purposes of applying prior art and/or claim interpretation the claim language directed to the generation will not be afforded much patentable weight. The language directed to the orbital satellite and/or aircraft nodes is addressed by similar rationale.
Claim 6-7 recite the limitation "the metadata of interest".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8, 10-12, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150331930 to Xing et al (“Xing”) in view of US 2016/0255162 to Frieder et al (“Frieder”) in view of US 20170111210 to Chakrobartty.
Regarding claim 1,
Xing teaches a method managing sensor data in a system comprising: 
obtaining sensor data from a plurality of physical nodes comprising orbital satellite nodes or aircraft nodes distributed over a geographic region (¶ 29-31, 34-35, obtaining sensor data over satellite network);

processing the sensor data to identify objects of interest in the sensor data (¶ 65, image processing including facial recognition, identification of objects of interest);

generating metadata that indicates traits determined for the sensor data, the traits comprising identifiers for the objects of interest identified in the sensor data, physical locations within the geographic region corresponding to ones of the plurality of physical nodes that obtained the sensor data, and times corresponding to capture of the sensor data (¶ 29-31, 33-34, 36, 65, generation of metadata including identification of faces, objects of interest, locations, and times, fig. 8-9, 10b); and 

storing the sensor data at storage locations selected based at least on the first metadata (¶ 29-31, 34, 45-46, selection of data store based on metadata).

Xing fails to teach, but Frieder teaches:

receiving a data request that indicates metatdata of interest to obtain target sensor data for an application (¶ 53, request for photos including metadata specifying context for related photos, mapping between stored location and metadata); and

providing the portion of the sensor data from the target storage location for the application (¶ 53, provisioning of photos based on the request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Frieder. The motivation to do so is that the teachings of Frieder would have been advantageous in terms of retrieving related data sets (Frieder, ¶ 3, 53).
Xu fails to disclose: 
generating metadata based on traits of the sensor data  comprising sensor types that obtained the sensor data.
Howerver, Chakrobartty teaches:
generating metadata based on traits of the sensor data  comprising sensor types that obtained the sensor data (¶ 31).



Regarding claim 2, 11,
Xing teaches: 
wherein the sensor types comprise one or more among motion sensors, imaging sensors, heat or thermal sensors, electromagnetic spectrum sensors, laser sensors, lidar or radar sensors, proximity sensors, seismic sensors, and meteorological sensors (¶ 34).

Regarding claim 3, 12,
Xing teaches: 
processing the sensor data to identify the objects of interest in the sensor data comprises image processing performed in at least one among the plurality of physical nodes(¶ 33, 65, image processing)

Regarding claim 7, 16,
Xing teaches: 
the metadata of interest indicates at least one among a region of interest, a type of sensor of interest, and a time period of interest; and further comprising: based on the mapping, determining the target storage location of at least the portion of the sensor data corresponding to at least one among the region of interest, the type of sensor of interest, and the time period of interest (¶ 29-36).




Regarding claim 8, 17,
Xing teaches: 
maintaining mapping information that maps storage locations to metadata values (¶ 31, 36, 75, fig. 11A, obtaining data and generating second data such as time period metadata, selected storage based on time periods ¶ 29-31, 34, 45).

Claims 10 and 19 are addressed by similar rationale as claim 1.

Regarding claim, 20,
Xing teaches: 
the metadata of interest indicates at least one among a region of interest, a type of sensor of interest, and a time period of interest; and further comprising: based on the mapping, determining the target storage location of at least the portion of the sensor data corresponding to at least one among the region of interest, the type of sensor of interest, and the time period of interest (¶ 29-31, 33-34, 365, generation of metadata including identification of faces, objects of interest, locations and times, fig. 8-9, 10b).





Claims 5 and 14 are is rejected under 35 U.S.C. 103 as being unpatentable over Xing, Frieder, and Chakrobartty in view of US 8,676,593 to Nagpal.

Regarding claim 5, 14,
Xing fails to teach:
wherein selecting storage locations for storage of the sensor data based at least on the metadata comprises: identifying accessibility information associated with the application with respect to the storage locations; wherein the accessibility information comprises at least one among latency, throughput, and physical locality between the application and one or more data stores comprising the storage locations; and and storing the sensor data in the storage locations based on the accessibility information 
However, Nagpal teaches:

identifying accessibility information associated with the application with respect to the storage locations; wherein the accessibility information comprises at least one among latency, throughput, and physical locality between the application and one or more data stores comprising the storage locations; and storing the sensor data in the storage locations based on the accessibility information  (abstract, col. 1:40-55, col. 2:60-67, col. 3:1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Nagpal. The motivation to do so is that the teachings of Nagpal would have been advantageous in terms of providing for the controlled storage of data (Nagpal, col. 3:1-11).




CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445